DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strachan et al. (US 2011/0174541 A1).
With respect to claim 1, Strachan discloses a method comprising: accessing a measurement model in memory of a downhole tool; determining an optimal parameter set using a processor of the downhole tool and the measurement model; and performing at least one measurement using at least one sensor of the downhole tool operated according to the optimal parameter set (see paragraphs 0054-0062, 0046-0048 and 0084-0091, see Figure 2).  
With respect to claim 2, Strachan discloses determining the optimal parameter set using at least one prior measurement acquired via the downhole tool (see Abstract, paragraphs 0055-0056).  
With respect to claim 3, Strachan discloses the measurement model comprises a compressed measurement model that is compressed prior to storage in the memory of the downhole tool (see paragraph 0266-0267)
With respect to claim 4, Strachan discloses moving the downhole tool in a borehole defined by at least one formation (paragraph 0040-0042).  
With respect to claim 5, Strachan discloses the at least one measurement characterizes at least one of the at least one formation (paragraph 0040-0042).   
With respect to claim 6, Strachan discloses determining a transition of the downhole tool from a first formation of a borehole to a second formation of the borehole wherein the optimal parameter set corresponds to the first formation of the borehole and, responsive to the transition, determining an optimal parameter set that corresponds to the second formation of the borehole (see paragraphs 0054-0062, 0046-0048 and 0084-0091, see Figure 2).  
With respect to claim 7, Strachan discloses the measurement model comprises a nuclear magnetic resonance (NMR) measurement model (see paragraph 0085). 
With respect to claim 10, Strachan discloses the measurement model comprises at least one classifier (see paragraph 0089-0090).  
With respect to claim 11, Strachan discloses the at least one classifier comprises a formation type classifier (see paragraph 0089-0090).  
With respect to claim 12, Strachan discloses the measurement model comprises at least two classifiers (see paragraph 0089-0090).  
With respect to claim 13, Strachan discloses the at least two classifiers classify measurements as corresponding to different types of formations (see paragraph 0089-0090).  
With respect to claim 14, Strachan discloses the measurement model comprises a decision tree (see paragraph 0089-0090 disclosing different parameters in the model considered as different decision tree due to the variety of parameters in the model to be obtained).    
With respect to claim 16, Strachan discloses generating the measurement model prior to storing the measurement model in the memory of the downhole tool (see paragraphs 0044, 0071-0072, 0113-0115).   
With respect to claim 18, Strachan discloses a system comprising: a processor; memory accessible to the processor; processor-executable instructions stored in the memory and executable by the processor to instruct the system to: access a measurement model in memory of a downhole tool; determine an optimal parameter set using a processor of the downhole tool and the measurement model; and perform at least one measurement using at least one sensor of the downhole tool operated according to the optimal parameter set (see paragraphs 0054-0062, 0046-0048 and 0084-0091, see Figure 2).   
With respect to claim 20, Strachan discloses one or more computer-readable storage media comprising computer- executable instructions executable to instruct a computing system to: access a measurement model in memory of a downhole tool; determine an optimal parameter set using a processor of the downhole tool and the measurement model; and perform at least one measurement using at least one sensor of the downhole tool operated according to the optimal parameter set (see paragraphs 0044, 0071-0072, 0113-0115).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strachan et al. (US 2011/0174541 A1) in view of Utsuzawa et al. (US 2016/0202384 A1).
With respect to claims 8 and 9, Strachan discloses the claimed invention as stated above except for specifying about the step of determining the optimal parameter set utilizes at least one of a T1 value and a T2 value; wherein the measurement model comprises T1 values and T2 values corresponding to an unconventional reservoir and associated parameter sets, wherein the optimal parameter set is selected from the parameter sets.  However, Utsuzawa discloses using T1 or T2 values (paragraph 0036) wherein the measurement model comprises T1 values and T2 values corresponding to an unconventional reservoir and associated parameter sets, wherein the optimal parameter set is selected from the parameter sets (paragraphs 0044 and 0073-0077). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to use T1 or T2 values wherein the measurement model comprises T1 values and T2 values corresponding to an unconventional reservoir and associated parameter sets, wherein the optimal parameter set is selected from the parameter sets as taught by Utsuzawa with Strachan’ s parameters for the purpose of specifying a well-known parameter to be used for well logging operations related to NMR devices to study the earth formation. 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strachan et al. (US 2011/0174541 A1) in view of Moran et al. (US 2012/0316787 A1).
With respect to claim 15 and 19, Strachan discloses the claimed invention as stated above except for specifying that the measurement model comprises a support vector machine (SVM).  However, Moran discloses the measurement model comprises a support vector machine (see paragraph 0045-0048 disclosing a ANN which is a training model considered as the SVM which is a training model as defined by applicant’s disclosure). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the measurement model comprises a training/learning module, like SVM/ANN as taught by Moran with Strachan’s model for the purpose of using a known programming to enable the system to learn from the experience data and adjust the system to the drilling conditions according to the learned information producing improved result by working in a more efficient manner and reduce the conditions that cause measurement errors (see paragraph 0045-0048). 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/09/22 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that “the logging tool data in a conventional downhole recorder does not disclose that the measurement model is stored in a memory of the logging tool. Furthermore, Strachan’s logging tool reaches a surface measurement device processor to allow the data to be processed. Accordingly, the computer/controller in Strachan is not disclosed to be part of the logging too, and thus, the alleged measurement model is not access from the memory of the alleged downhole tool.
The examiner disagrees with applicant’s argument, it is noted that the features upon which applicant relies (i.e., the computer/controller to be part of the logging tool by locating said computer/controller inside the well logging tool while drilling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed language can be interpreted as having said computer on any location including outside, on the surface of the earth as long as it is connected (by wire or wireless) to the logging tool to operate as intended. Furthermore, Applicant’s disclosure (paragraph 00156) states “As an example, the digital data can be stored to memory and optionally processed by the processor (e.g., downhole) and/or transmitted to another processor, storage device, etc., which may be uphole or part of the downhole tool or another downhole tool.” (see also paragraph 00159). The recitation above indicates that the processing means can be located on either location to operate. Therefore, as applicant own admission, the location is interchangeable to perform the same function according to one of ordinary skill. If applicant has a prefer location, applicant is reminded that said limitation is not stated or suggested in the claim language. Also, if applicant considers to clarify the location, Applicant is reminded that rearranging a part is a design choice within one of ordinary skill according to its suitability or preference. See MPEP 2144.04 part VI C. Therefore, for the reasons as stated above, the 35 U.S.C. 102(a)(1) rejection is maintained and considered proper. 
Regarding claims 8, 9, 15 and 19, Applicant argues that 35 U.S.C. 103 rejections are not applicable due to the deficiency of claim 1 of Strachan. Furthermore, Utsuzawa and Moran fail to cure said deficiencies. 
The examiner disagrees with applicant’s argument since Strachan has no deficiencies as discusses in the argument regarding claim 1 above.  Also, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, for the reasons as stated above, the 35 U.S.C. 103 rejection is maintained and considered proper.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866